Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the claimed laundry treating apparatus comprising, inter alia, a detergent box configured to supply detergent to a water tub disposed inside a cabinet, the detergent box comprising a housing that is in communication with the water tub, a drawer configured to be received in the housing and to be drawn out from the housing, the drawer having a plurality of detergent storage spaces defined therein, and a distribution unit configured to supply wash water to the plurality of detergent storage spaces, wherein the housing comprises a through portion that is in communication with the water tub, a horizontal partition that protrudes from a bottom surface of the housing, that extends vertically above the through portion, and that extends in a left-right direction of the housing, and a wash water guide that is configured to guide wash water in the housing toward a front region of the horizontal partition, the wash water guide defining a plurality of wash water movement paths toward the front region of the horizontal partition, a vertical partition that protrudes from the bottom surface of the housing as claimed in independent claims 1, 8, and 13.  Such configuration provides plural wash water movement paths to suppress detergent residue at an inner front region of the detergent box housing (see, e.g., Applicant’s abstract).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711